DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-25 are presented for examination in this application No. 17/265,318 filed on 02/02/2021. Claim 1 is independent. 

Examiner notes
(A). Drawings submitted on 02/02/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for International application PCTGB2019/051905 filed on 07/05/2019.

Claim Objections
Claims 10-11, 13-14 and 24-25 are objected because MC/DC as (Modified Condition/Decision Condition) acronym is not defined or spelled out anywhere in the claim section. Examiner is interpreting MC/DC need to be spelled out at least in claim 10 or 24. In order to expedite the prosecution appropriate correction is required.  

Allowable Subject Matter
Claims 14-19 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 20-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 20-23 and 25 recite a computer program product providing a compiler program or a linker program. Under the broadest reasonable interpretation, the compiler or linker program are merely software and thus the computer program product is software per se.  Accordingly, the system of claims 20-21 and 25 are software, per se. Software and computer programs per se, do not fall into any category of patent eligible subject matter. See MPEP § 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 10-13 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitten et al. (US 5,805,795 A).

As to claim 1, Whitten discloses a method of generating code coverage information during testing of a code sequence, wherein during execution of the code sequence one or more decisions are evaluated in order to determine one or more decision results, where each decision has as inputs one or more conditions, the method comprising:
executing the code sequence on target processing circuitry under the control of test stimuli, during which the target processing circuitry is caused to maintain in memory (Figs. 2,3,4,5 coverage table showing a sequence of selections of sets of test cases via application of a genetic algorithm to the initial and subsequent populations, according to one embodiment of the invention. At col. 6. ll. 30 -col. 7 of line 56, … The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and "0" if the test case should not be included. (Although binary characters "1" and "0" are described herein, it should be understood that any suitable character or notation can be used to perform this operation.) Additional bits optional may be included in each set of bits, 20.sub.A . . . 30.sub.A through 20.sub.N . . . 30.sub.N, if desired, to allow for additional specific parameters to be associated or evaluated with each test case. The collection of sets of bits, each representing one of the test cases A, B, . . . N, are then concatenated into a single string 35, shown in FIG. 3, to provide a population representation for use in the genetic algorithm, as next described. The concatenated string 35 may be, for example, M binary bits in length. Thus, the collection of M bits representing all of the test cases can be represented by a sequence of bits, such as "01100 . . . ", "01110 . . . ", and so forth. The particular way by which the test cases are represented … . The values "a" and "b" also can be established to correct for the difference in units (% coverage and time) between the two factors of the formula, and also may be adjusted, as needed, to adjust for a desired goal in optimizing the selected test set. For example, if a larger percentage of coverage is … For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5); 
for at least one decision, an associated code coverage table to store the code coverage information for that decision, where each code coverage table has an entry associated with each possible combination of values of the one or more conditions used as inputs when evaluating the associated decision (Figs. 2,3,4,5  coverage table showing a sequence of selections of sets of test cases via application of a genetic algorithm to the initial and subsequent populations, according to one embodiment of the invention. Figs. 3,4,5, Figs. 3,4,5 coverage table showing a sequence of selections of sets of test cases via application of a genetic algorithm to the initial and subsequent populations, according to one embodiment of the invention. At col. 6. ll. 30 -col. 7 of line 56, … The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and "0" if the test case should not be included. (Although binary characters "1" and "0" are described herein, it should be understood that any suitable character or notation can be used to perform this operation.) Additional bits optional may be included in each set of bits, 20.sub.A . . . 30.sub.A through 20.sub.N . . . 30.sub.N, if desired, to allow for additional specific parameters to be associated or evaluated with each test case. The collection of sets of bits, each representing one of the test cases A, B, . . . N, are then concatenated into a single string 35, shown in FIG. 3, to provide a population representation for use in the genetic algorithm, as next described. The concatenated string 35 may be, for example, M binary bits in length. Thus, the collection of M bits representing all of the test cases can be represented by a sequence of bits, such as "01100 . . . ", "01110 . . . ", and so forth. The particular way by which the test cases are represented … . The values "a" and "b" also can be established to correct for the difference in units (% coverage and time) between the two factors of the formula, and also may be adjusted, as needed, to adjust for a desired goal in optimizing the selected test set. For example, if a larger percentage of coverage is … For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5); 
each time a decision with an associated code coverage table is evaluated during execution of the code sequence, further causing the target processing circuitry to: create within a storage element a bitstring, where each position in the bitstring is associated with a specific (“additional bits optional”) one of the conditions used as an input (“bit of parameter”) for the decision, and the value at each position in the bitstring identifies the value of the associated condition used in evaluating the decision (Figs. 3,4,5, Figs. 2, 3,4,5  coverage table showing a sequence of selections of sets of test cases via application of a genetic algorithm to the initial and subsequent populations, according to one embodiment of the invention. At col. 6. ll. 30 -col. 7 of line 56, … The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and "0" if the test case should not be included. (Although binary characters "1" and "0" are described herein, it should be understood that any suitable character or notation can be used to perform this operation.) Additional bits optional may be included in each set of bits, 20.sub.A . . . 30.sub.A through 20.sub.N . . . 30.sub.N, if desired, to allow for additional specific parameters to be associated or evaluated with each test case. The collection of sets of bits, each representing one of the test cases A, B, . . . N, are then concatenated into a single string 35, shown in FIG. 3, to provide a population representation for use in the genetic algorithm, as next described. The concatenated string 35 may be, for example, M binary bits in length. Thus, the collection of M bits representing all of the test cases can be represented by a sequence of bits, such as "01100 . . . ", "01110 . . . ", and so forth. The particular way by which the test cases are represented … . The values "a" and "b" also can be established to correct for the difference in units (% coverage and time) between the two factors of the formula, and also may be adjusted, as needed, to adjust for a desired goal in optimizing the selected test set. For example, if a larger percentage of coverage is … For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5); 
use the bitstring as an index to the associated code coverage table to identify an entry in the table (col. 7, ll. 1-43, … Thus, the fitness value may represent a measure of quality in test coverage (i.e., a number of product code blocks exercised during the test) in conjunction with the execution time for each bit combination. The subset is then evaluated to determine the best fitness values obtained.  … a.multidot.(% of code blocks covered)-b.multidot.(execution time) where "a" and "b" are weighting factors. The values "a" and "b" also can be established to correct for the difference in units (% coverage and time) between the two factors of the formula, and also may be adjusted, as needed, to adjust for a desired goal in optimizing the selected test set. For example, if a larger percentage of coverage is necessary for a particular test, the value of "a" can be increased. On the other hand, if a smaller time is necessary for the test, the value of "b" can be increased. These value adjustments are arbitrary, and are dependent upon a subjective determination of suitability of coverage versus time for a particular software product test. … .); and 
record, in that entry, a confirmation value to indicate that the decision has been evaluated for the combination of values of the one or more conditions associated with that entry (col. 6, ll. 29-col. 8 of line 3, … a representation is generated for each of the test cases. One example of a suitable representation that can be used in conjunction with a genetic algorithm selection technique, as described below, is shown in FIG. 3. As shown, each test case A, B, . . . N is represented by a set of bits, 20.sub.A, 21.sub.A, . . . 30.sub.A ; 20.sub.B, 21.sub.B, . . . 3O.sub.B ; 20.sub.C, 21.sub.C, . . . . 30.sub.C ; . . . ; 20.sub.N, 21.sub.N, . . . 30.sub.N. The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and "0" if the test case should not be included. (Although binary characters "1" and "0" are described herein, it should be understood that any suitable character or notation can be used to perform this operation.) Additional bits optional may be included in each set of bits, 20.sub.A . . . 30.sub.A through 20.sub.N . . . 30.sub.N, if desired, to allow for additional specific parameters to be associated or evaluated with each test case. …  Thus, the fitness value may represent a measure of quality in test coverage (i.e., a number of product code blocks exercised during the test) in conjunction with the execution time for each bit combination. The subset is then evaluated to determine the best fitness values obtained. … bit position at which the bits will be swapped between the associated pairs. Once the crossover point has been selected, the substrings between the associated pairs are swapped to form the strings for the next population, seen in FIG. 5. The fitness values for each of the strings is then recalculated, and the process is iteratively repeated between the stages of FIGS. 4 and 5, until a "best" fitness value is determined).  

As to claim 2, Whitten discloses the method wherein: 
when one of the conditions does not affect the result of the decision, given the value of at least one other condition used in evaluating the decision, a default value is given to that condition when evaluating the decision (col. 7, ll. 44-col. 8 of line 14, For each string 1 . . . L, therefore, a fitness value is determined, and entered into the table, as shown in FIG. 4, as shown, and a total value of all of the calculated fitness values is calculated. In the case shown, the total is 1097. For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population … The "best" fitness value may be a value which represents the actual minimum time, or may be a value which merely represents an acceptable time for performing a particular test. The sequence producing the "best" fitness value then represents the combination of code blocks that produces the "best" fitness value. This "best" sequence is then used to construct the final test routine. Since the "best" sequence now identifies the code blocks that should be exercised to maximize the test coverage and minimize the test time, this identification can be used immediately in an abbreviated, efficient test product. Note: string 1 is the default value selection / decision is the best fitness value).  

As to claim 3, Whitten discloses the method wherein:-3-WOUDA et al.Atty Docket No.: JRL-550-2745 Appl. No.: To Be Assignedthe default value is a logic zero value (col. 6, ll. 29-50, with reference now to FIG. 3, a binary number may be generated with each bit representing a possible code block that has been identified. From the data indicating the identity of each of the code blocks exercised by each test case within the product source code to be tested, and the time each test case takes to execute, a representation is generated for each of the test cases. One example of a suitable representation that can be used in conjunction with a genetic algorithm selection technique, as described below, is shown in FIG. 3. As shown, each test case A, B, . . . N is represented by a set of bits, 20.sub.A, 21.sub.A, . . . 30.sub.A ; 20.sub.B, 21.sub.B, . . . 3O.sub.B ; 20.sub.C, 21.sub.C, . . . . 30.sub.C ; . . . ; 20.sub.N, 21.sub.N, . . . 30.sub.N. The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and " 0" if the test case should not be included. (Although binary characters "1" and " 0" are described herein, it should be understood that any suitable character or notation can be used to perform this operation.) Additional bits optional may be included in each set of bits, 20.sub.A . . . 30.sub.A through 20.sub.N . . . 30.sub.N, if desired, to allow for additional specific parameters to be associated or evaluated with each test case).  

As to claim 4, Whitten discloses the method further comprising: once the testing of the code sequence has completed, outputting each code coverage table for use in evaluating code coverage (Figs. 3,4, 5, col. 6, ll. 63-col. 7 of line 56, A subset of all of the possible bit sequences is then randomly selected, and a fitness value is then determined for each bit combination sequence. One possible fitness value may be, for example, the execution time for the particular path combination represented by the particular bit sequence. Of course the goal is to maximize the fitness value, or minimize the overall execution time for the code blocks selected. Another possible suitable fitness test is a combination of quality of the tests and cost of test execution. Thus, the fitness value may represent a measure of quality in test coverage (i.e., a number of product code blocks exercised during the test) in conjunction with the execution time for each bit combination. The subset is then evaluated to determine the best fitness values obtained. …  For each string 1 . . . L, therefore, a fitness value is determined, and entered into the table, as shown in FIG. 4, as shown, … determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5).  

As to claim 5, Whitten discloses the method further comprising: 
generating, as the code sequence to be executed, an instrumented code sequence by inserting instructions into an original code sequence to cause the target processing circuitry to perform the create, use and record steps (col. 5, ll. 22-38, To identify the optimum set of test cases for testing a program product 12, initially, all of the code blocks in the program 12 to be tested are identified. Typically this may be done by a compiler 14 used to compile the code of the product to be tested. The compiler may be loaded, for example, into the memory 4 of the processor 1, and operated by the CPU 3 in the system shown in FIG. 1, and configured to generate a list 16 of code blocks contained in the product source code as well as an instrumented version of the product. Compilers and compiler operation to generate a list of code blocks and instrumented version of the product are known in the art. For example, one compiler that may be used is that identified as the "SPARCompiler," available from Sun Microsystems of Mountain View, California. The list 16 will be used subsequently in determining the extent or coverage that a particular set of test cases provides).  

As to claim 6, Whitten discloses the method of further comprising: executing, by the target processing circuitry, instructions to create in memory, for the at least one decision, the associated code coverage table for that decision (Figs. 3,4,5  coverage table showing a sequence of selections / decision of sets of test cases via application of a genetic algorithm to the initial and subsequent populations, according to one embodiment of the invention. At col. 7, ll. 32-43, where "a" and "b" are weighting factors. The values "a" and "b" also can be established to correct for the difference in units (% coverage and time) between the two factors of the formula, and also may be adjusted, as needed, to adjust for a desired goal in optimizing the selected test set. For example, if a larger percentage of coverage is necessary for a particular test, the value of "a" can be increased. On the other hand, if a smaller time is necessary for the test, the value of "b" can be increased. These value adjustments are arbitrary, and are dependent upon a subjective determination of suitability of coverage versus time for a particular software product test. Note: all instruction and generated code reside in the memory, see at col. 5, ll. 26-31).  

As to claim 7, Whitten discloses the method of wherein: 
each entry in each code coverage table includes at least a first field to store an indication of whether the associated decision has been evaluated for the combination of values of the one or more conditions associated with that entry, wherein said indication is initially set to a first value (Figs. 3,4,5  coverage table showing a sequence of selections / decision of sets of test cases via application of a genetic algorithm to the initial and subsequent populations, according to one embodiment of the invention. At col. 7, ll. 32-43, where "a" and "b" are weighting factors. The values "a" and "b" also can be established to correct for the difference in units (% coverage and time) between the two factors of the formula, and also may be adjusted, as needed, to adjust for a desired goal in optimizing the selected test set. For example, if a larger percentage of coverage is necessary for a particular test, the value of "a" can be increased. On the other hand, if a smaller time is necessary for the test, the value of "b" can be increased. These value adjustments are arbitrary, and are dependent upon a subjective determination of suitability of coverage versus time for a particular software product test. Note: all instruction and generated code reside in the memory, see at col. 5, ll. 26-31); and 
when the entry is accessed by the target processing circuitry using the bitstring, the method further comprises causing the target processing circuitry to set said indication for that entry to the confirmation value, the confirmation value being different from the first value (col. 6, ll. 63-col. 7 of line 9, A subset of all of the possible bit sequences is then randomly selected, and a fitness value is then determined for each bit combination sequence. One possible fitness value may be, for example, the execution time for the particular path combination represented by the particular bit sequence. Of course the goal is to maximize the fitness value, or minimize the overall execution time for the code blocks selected. Another possible suitable fitness test is a combination of quality of the tests and cost of test execution. Thus, the fitness value may represent a measure of quality in test coverage (i.e., a number of product code blocks exercised during the test) in conjunction with the execution time for each bit combination. The subset is then evaluated to determine the best fitness values obtained).  

As to claim 8, Whitten discloses the method wherein: 
each entry in at least one code coverage table further includes a second field to store the decision result of the associated decision evaluated for the combination of values of the one or more conditions associated with that entry (first and second field that is “machines of natural selection” and “natural structured”. At col. 6, ll. 18-col. 7 line of 9, a genetic algorithm is a search algorithm based on the mechanics of natural selection and natural genetics. Genetic algorithms combine "survival of the fittest" among string structures with a structured, yet randomized, information exchange to form a search algorithm with some of the characteristics of a human search. Various genetic algorithms that are suitable for use in carrying out this selection process … suitable fitness test is a combination of quality of the tests and cost of test execution. Thus, the fitness value may represent a measure of quality in test coverage (i.e., a number of product code blocks exercised during the test) in conjunction with the execution time for each bit combination. The subset is then evaluated to determine the best fitness values obtained). 
As to claim 10, Whitten discloses the method of further comprising: evaluating each output code coverage table to determine whether the testing of the code sequence complies with at least one MC/DC code coverage criterion for the associated decision (Whitten discloses decision is based on sequence of bits,such as "01100 ... ", "01110. The bits / bitstring resides in a table per Fig. 3.  At Figs. 3,4,5, Figs. 3,4,5  coverage table showing a sequence of selections of sets of test cases via application of a genetic algorithm to the initial and subsequent populations, according to one embodiment of the invention. At col. 6. ll. 30 -col. 7 of line 56, … The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and "0" if the test case should not be included. (Although binary characters "1" and "0" are described herein, it should be understood that any suitable character or notation can be used to perform this operation.) Additional bits optional may be included in each set of bits, 20.sub.A . . . 30.sub.A through 20.sub.N . . . 30.sub.N, if desired, to allow for additional specific parameters to be associated or evaluated with each test case. The collection of sets of bits, each representing one of the test cases A, B, . . . N, are then concatenated into a single string 35, shown in FIG. 3, to provide a population representation for use in the genetic algorithm, as next described. The concatenated string 35 may be, for example, M binary bits in length. Thus, the collection of M bits representing all of the test cases can be represented by a sequence of bits, such as "01100 . . . ", "01110 . . . ", and so forth. The particular way by which the test cases are represented … . The values "a" and "b" also can be established to correct for the difference in units (% coverage and time) between the two factors of the formula, and also may be adjusted, as needed, to adjust for a desired goal in optimizing the selected test set. For example, if a larger percentage of coverage is … For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5. Further, see col. 7, ll. 1-43).  

As to claim 11, Whitten discloses the method wherein: 
the at least one MC/DC code coverage criterion requires that each condition serving as an input (“bit parameter”) to the associated decision has been shown to independently affect the outcome of that associated decision (col. 6, ll. 29-col. 8 of line 3, … a representation is generated for each of the test cases. One example of a suitable representation that can be used in conjunction with a genetic algorithm selection technique, as described below, is shown in FIG. 3. As shown, each test case A, B, . . . N is represented by a set of bits, 20.sub.A, 21.sub.A, . . . 30.sub.A ; 20.sub.B, 21.sub.B, . . . 3O.sub.B ; 20.sub.C, 21.sub.C, . . . . 30.sub.C ; . . . ; 20.sub.N, 21.sub.N, . . . 30.sub.N. The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and "0" if the test case should not be included. (Although binary characters "1" and "0" are described herein, it should be understood that any suitable character or notation can be used to perform this operation.) Additional bits optional may be included in each set of bits, 20.sub.A . . . 30.sub.A through 20.sub.N . . . 30.sub.N, if desired, to allow for additional specific parameters to be associated or evaluated with each test case. …  Thus, the fitness value may represent a measure of quality in test coverage (i.e., a number of product code blocks exercised during the test) in conjunction with the execution time for each bit combination. The subset is then evaluated to determine the best fitness values obtained. … bit position at which the bits will be swapped between the associated pairs. Once the crossover point has been selected, the substrings between the associated pairs are swapped to form the strings for the next population, seen in FIG. 5. The fitness values for each of the strings is then recalculated, and the process is iteratively repeated between the stages of FIGS. 4 and 5, until a "best" fitness value is determined. Further, see Figs. 3,4,5, Figs. 3,4,5 and col. 6. ll. 30 -col. 7 of line 56).

As to claim 12, Whitten discloses the method of wherein: the step of evaluating comprises determining whether every entry in the code coverage table for the associated decision stores said confirmation value (Fig. 4, 5 [i.e. coverage table] stores the selection [i.e. decision] fitness value. At col. 7, ll. 27-56, For each string 1 . . . L, therefore, a fitness value is determined, and entered into the table, as shown in FIG. 4, as shown, and a total value of all of the calculated fitness values is calculated. In the case shown, the total is 1097. For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine [i.e. evaluate] whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5. Further see col. 6, ll. 35-60).  

As to claim 13, Whitten discloses the method wherein the step of evaluating further comprises: 
when it is determined that every entry in the code coverage table for each decision stores said confirmation value, concluding that the testing of the code sequence does comply with the at least one MC/DC code coverage criterion for the associated decision (Whitten discloses test code compliance with MC/DC based on calculation fitness value. At col. 7, ll. 27-56, For each string 1 . . . L, therefore, a fitness value is determined, and entered into the table, as shown in FIG. 4, as shown, and a total value of all of the calculated fitness values is calculated. In the case shown, the total is 1097. For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5. Further, see col. 6, lines 63-67). 

As to claim 20, Whitten discloses a computer program product providing a compiler program which when executed on a computer is arranged to process an input code sequence with reference to instrumentation rules in order to generate an instrumented code sequence for use in the method of claim 5 (col. 5, ll. 27-37, The compiler may be loaded, for example, into the memory 4 of the processor 1, and operated by the CPU 3 in the system shown in FIG. 1, and configured to generate a list 16 of code blocks contained in the product source code as well as an instrumented version of the product. Compilers and compiler operation to generate a list of code blocks and instrumented version of the product are known in the art. For example, one compiler that may be used is that identified as the "SPARCompiler," available from Sun Microsystems of Mountain View, California. The list 16 will be used subsequently in determining the extent or coverage that a particular set of test cases provides.).  



As to claim 21, Whitten discloses the computer program product wherein: 
the compiler program is further configured to insert into the code sequence instructions to create in memory, for each of the one or more decisions (“decision”), the associated code coverage table for that decision (col. 5, ll. 3-37, the goal is to select a set of test cases from the collection 10 of test cases that will exercise as much of the program software as possible in such a way that the particular test cases selected will exercise a maximum percentage of the program in a minimum amount of time. It will be observed, for example, that since many of the program paths may be redundantly exercised, if two (or more) test cases exercises the same program path, along with other noncommon paths, the selection of a test case for inclusion in the finally selected set of test cases that exercises the common path or element would involve selecting the test case that executes in the smaller time. … The compiler may be loaded, for example, into the memory 4 of the processor 1, and operated by the CPU 3 in the system shown in FIG. 1, and configured to generate a list 16 of code blocks contained in the product source code as well as an instrumented version of the product. Compilers and compiler operation to generate a list of code blocks and instrumented version of the product are known in the art).  

As to claim 22, Whitten discloses the computer program product of further providing a linker program which when executed on a computer is arranged to: 
take, as an input, the instrumented code sequence (col. 5, ll. 39-52, the execution time, or runtime, of each of the test cases is determined, and entered into a list, or data base 19, together with the identification of the particular code blocks of the product program 12 that are executed or exercised. It should be noted that although the execution of all of the test cases at least once is required to determine the respective runtimes of each of the test cases, the ultimate goal is to derive a subset of the test cases that exercises a maximum number of the identified code blocks in a minimum amount of time. Thus, when the derived subset of test cases is applied to the target software on all of the various possible combinations of computer models and operating systems on which the target software may be run); and 
provide an executable file based on the instrumented code sequence to the target processing circuitry (col. 5, ll. 53-65 test case "A" is shown to have an execution time of 20 minutes, and executes blocks 1, 2, and 24. (The particular execution times and blocks executed shown in FIG. 2 are arbitrary numbers for illustration only, and do not have any relationship to any particular test cases or program codes.) The test case "B" is shown to have an execution time of 5 minutes, and executes blocks 1, 3, 19, and 24. It may be observed, for instance, that test cases "A" and "B" both execute blocks 1 and 24, so an opportunity may exist to select one or the other test case, for example, test case "B" to minimize run time for testing these common blocks, if coverage can be obtained elsewhere for block 2 in test case "A").  

As to claim 23, Whitten discloses the computer program product wherein: -7-WOUDA et al.Atty Docket No.: JRL-550-2745 Appl. No.: To Be Assigned 
one of the compiler program and the linker program is arranged to provide, to the target processing circuitry, an indication that the instrumented code sequence has been instrumented, to thereby cause, in response to the indication, creation in memory, for each of the one or more decisions, of the associated code coverage table for that decision (col. 5, ll. 66-col. 6 of line 14, from the data indicating the identity of each of the code blocks within the product to be tested, and the time each test case takes to execute, a set of test cases are identified for inclusion in the product test routine. As mentioned, the criterion by which any particular test case is selected or rejected for inclusion in a set of test cases is based upon an optimization of the set to test a maximum number of code blocks that can be exercised in a minimum amount of time. It can therefore be seen that the number of code blocks tested, known in the testing art to which this invention pertains as "test coverage," is maximized by the way in which the method of the invention is carried out. It also will be appreciated that the runtime of a program test has a direct relationship to the cost of testing the product, one of the objects of the invention being to minimize or reduce the cost associated with testing the product to be tested. Note: all instruction and generated code reside in the memory, see at col. 5, ll. 26-31).  

As to claim 24, Whitten discloses a code coverage analysis apparatus comprising: an interface to receive at least one code coverage table produced using the method of when testing a code sequence (Fig. 3, 4, 5, col. 6, ll. 35 - col. 7 of line 26, a representation is generated for each of the test cases. One example of a suitable representation that can be used in conjunction with a genetic algorithm selection technique, as described below, is shown in FIG. 3. As shown, each test case A, B, . . . N is represented by a set of bits, 20.sub.A, 21.sub.A, . . . 30.sub.A ; 20.sub.B, 21.sub.B, . . . 3O.sub.B ; 20.sub.C, 21.sub.C, . . . . 30.sub.C ; . . . ; 20.sub.N, 21.sub.N, . . . 30.sub.N. The first bit 20.sub.X for each test case is assigned a value of "1" if the test case should be included in the selected set and "0" if the test case should not be included. … If the string represents a set of test cases that are to be included in a trial set (for example, the first bit of each word being a "1"), the execution time and list of executed code paths of the trial set represented by the random number is calculated from data retrieved from the data base 19. The execution time for the set of test cases represented by each random string is the sum of the execution times for the test cases that are included. The set of executed code paths for the string is the union of the code paths for the included test cases); and 
evaluation circuitry to evaluate each received code coverage table to determine whether the testing of the code sequence complies with at least one MC/DC code coverage criterion for an associated decision (col. 7, ll. 27-56, For each string 1 . . . L, therefore, a fitness value is determined, and entered into the table, as shown in FIG. 4, as shown, and a total value of all of the calculated fitness values is calculated. In the case shown, the total is 1097. For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5; Further, see col. 6, lines 63-67).  


As to claim 25, Whitten discloses a computer program product providing a code coverage analysis program which when executed on a computer is arranged to: 
process at least one code coverage table produced using the method of when testing a code sequence (Figs. 2, 4, 5, col 7, ll. 44-56, For each string 1 . . . L, therefore, a fitness value is determined, and entered into the table, as shown in FIG. 4, as shown, and a total value of all of the calculated fitness values is calculated. In the case shown, the total is 1097. For each of the strings in the "initial population" a ratio is then determined of the calculated individual fitness value for the string divided by the total of all of the fitness values. This ratio is then used as a weight to determine whether or not the particular string should be used in the next string selection iteration. Thus, the ratios are used as probability weights to randomly determine the number of occurrences of each string that should be included in the determination of the next population, shown in FIG. 5); and 
evaluate each received code coverage table to determine whether the testing of the code sequence complies with at least one MC/DC code coverage criterion for an associated decision (col 7, ll. 59-col. 8 of line 21, the new subset is reevaluated. The initial population subset is reassociated by associating pairs of stings, for example, into L/2 pairs. For each pair, a randomly selected crossover point is determined. The crossover point is that bit position at which the bits will be swapped between the associated pairs. Once the crossover point has been selected, the substrings between the associated pairs are swapped to form the strings for the next population, seen in FIG. 5. The fitness values for each of the strings is then recalculated, and the process is iteratively repeated between the stages of FIGS. 4 and 5, until a "best" fitness value is determined. … After the iterative process has been completed, a string is derived for use as the final population which has the highest fitness value. This string is interpreted, as described above with reference to FIG. 2. Once the set of test cases has been determined, it may be used to achieve a good tradeoff between test coverage and test execution time on any target operating system and hardware; see also col. 6, lines 63-67).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Whitten et al. (US 5,805,795 A) in view of Fulton et al (US 2018/0081782 A1).

As to claim 9, Whitten dose not explicitly disclose the method the storage element is a register of a register bank accessible to the processing circuitry when executing instructions.
However, Fulton discloses the method wherein:-4-WOUDA et al.Atty Docket No.: JRL-550-2745 Appl. No.: To Be Assignedthe storage element is a register of a register bank accessible to the processing circuitry when executing instructions (par. 0014, Condition table 120 is updated by overlay hook program 110 with table entries of each possible condition outcome from a condition statement in program code as each possible condition outcome is set. Condition table 120 is a mapping table in which each entry includes a map to the location of the condition statement in the program code and the state of the condition once set. The state of the condition is the condition code register, or its equivalent depending on the instruction set architecture (ISA), such as high, low, less than or equal to, less than, equal to, greater than, greater than or equal to, etc. In the depicted embodiment, condition table 120 resides on computing device 100. In another embodiment, condition table 120 may reside elsewhere within code testing environment 10 provided overlay hook program 110 has access to condition table 120. Further at par. 0029, The cache 316 is a fast memory that enhances the performance of computer processor(s) 304 by holding recently accessed data, and data near accessed data, from memory 306).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Whitten to include storage element is a register of a register bank accessible to the processing circuitry when executing instructions, as disclosed by Fulton, for the purpose of accessing condition table and updates condition table with table entries of the location and outcome of a condition (see paragraph 13 of Fulton).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199